Exhibit (10.1)

Eastman Kodak Company

Administrative Guide for the 2018 Performance Period

under the

Executive Compensation for Excellence and Leadership (EXCEL) Plan

ARTICLE 1.INTRODUCTION

1.1Background

Under Article 4 of the Executive Compensation for Excellence and Leadership Plan
(the “Plan”), the Executive Compensation Committee (the “Committee”) has
exclusive responsibility to control, operate, manage and administer the Plan in
accordance with its terms.  

1.2Purpose

This Administrative Guide governs the Committee’s grant of Awards for the Plan’s
2018 Performance Period.  Unless otherwise noted in this Administrative Guide or
determined by the Committee, the terms of the Plan shall apply to Awards granted
under the Plan.

ARTICLE 2.DEFINITIONS

Any defined term used in this Administrative Guide, other than those
specifically defined in this Administrative Guide, will have the same meaning as
that given to it under the terms of the Plan.

2.1  Form 10-K Filing Date

The term “Form 10-K Filing Date” means the date that the Company files with the
Securities and Exchange Commission its Form 10-K for the period ending December
31, 2018.

2.2Performance Gates

The term “Performance Gate” means a performance condition which must be
achieved  for performance against the Plan’s Performance Goal(s) to be
considered.  Failure to achieve a Performance Gate prevents the funding of any
Award Pool regardless of performance against the Performance Goal(s).

2.3 Performance Goal(s)

Definitions of the Performance Goal(s) are listed in Appendix A.          

2.4Performance Period

“Performance Period” means the 2018 Performance Period that coincides with
Kodak’s 2018 fiscal year.

ARTICLE 3.ELIGIBILITY

Only Executives who are Officers under Section 16 of the Exchange Act shall be
Participants in the Plan under this Administrative Guide for the 2018
Performance Period.

 

--------------------------------------------------------------------------------

 

 

Awards will be calculated using the base salary and target EXCEL percentage as
of December 31 of the Performance Period.  

Unless the Committee provides otherwise, an Executive who becomes a Participant
due to a job change or promotion during the Performance Period will become a
Participant effective on the date of his or her appointment to the new job and
will be eligible for a pro-rata Award based on the number of days of
participation in EXCEL during the Performance Period.  

The amount of any pro-rata Award under the Plan as referenced above will be
calculated by multiplying the earned Award by a percentage, the numerator of
which is the number of days in the Performance Period during which the executive
is a Participant in EXCEL and the denominator of which is 365 days.

Designation of an executive as a Participant for the 2018 Performance Period
will not in any manner entitle the Participant to receive payment of an Award
for the 2018 Performance Period.  The determination as to whether such
Participant becomes entitled to payment of an Award for the 2018 Performance
Period will be decided solely in accordance with the terms of this
Administrative Guide and the Plan.

Subject to applicable local laws, regulations and processes, to be eligible for
and to receive an Award, all eligible Participants must have signed an Employee
Agreement in a form acceptable to the Chief Human Resources Officer, Eastman
Kodak Company.  Any Participant who fails to sign such an Employee Agreement on
or prior to the Award Payment Date(s) will not receive an Award.

ARTICLE 4.AWARD DESCRIPTION

4.1Terms of Awards

Any Award under the Plan granted by the Committee pursuant to this
Administrative Guide will be subject to the terms, conditions, restrictions and
limitations contained in this Administrative Guide as well as those contained in
the Plan.

4.2Form of Awards

Any Awards payable for the 2018 Performance Period will be paid on the Award
Payment Date(s) determined by the Company, in cash, Common Stock or other
property, or any combination thereof, as determined by the Committee.  To the
extent an Award is paid in Common Stock, such Common Stock will be issued under
the Eastman Kodak Company 2013 Omnibus Incentive Compensation Plan (or any
applicable successor plan thereto).

ARTICLE 5.AWARD DETERMINATION

5.1Calculation of Award Pool

Provided that the Performance Gate(s) have been achieved, the percentage derived
from the Performance Goal(s) will be multiplied by the aggregate Target Award to
determine the Award Pool for the 2018 Performance Period.

  

2

--------------------------------------------------------------------------------

 

 

5.2 Performance Goal(s) and Performance Gate(s)

The Performance Goal(s) and Performance Gate(s) for the 2018 Performance Period
are attached in Appendix A.  

Results between the dollar amounts for the Performance Goal(s) shown will be
interpolated to derive a Performance Percentage for the Performance Period.  The
Performance Goal(s) are subject to a maximum payout limit of 200% for any
Participant.  

5.3Allocation of Award Pool to Participants

Subject to the Committee’s authority to exercise Negative Discretion with regard
to the amount of the Award Pool allocated to any Participant for the
2018 Performance Period, each Participant will be allocated an Award no greater
than the lesser of: (i) 10% of the Award Pool; or (ii) 500% of his or her annual
base salary on December 31, 2017 (or if the Executive was not employed by the
Company on such date, 500% of his or her base salary upon hire following
December 31, 2017); or (iii) $5,000,000.

Solely for purposes of this Section 5.3, the “Award Pool” will be determined by
using the definition of “Aggregate Target Award” as set forth in this
Section 5.3.

For purposes of this Section 5.3, “Aggregate Target Award” means the sum of the
Target Award amounts on April 3, 2018 for all Participants eligible to
participate in the Plan on April 3, 2018.

5.4Certification

Following the completion of the Performance Period, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance
Goal(s) and Performance Gate(s) for the Performance Period have been
achieved.  If the Committee certifies that the Performance Gate(s) and minimum
Performance Goal(s) have been achieved, it shall also calculate and certify in
writing the Applicable Performance Percentage.  By applying the Performance
Formula, the Committee shall then determine and certify the total allocation
that has been earned for the Performance Period.  The Committee may, through the
use of discretion, increase or reduce the amount that would otherwise be
certified by application of the Performance Formula, if, in its sole judgment,
such increase or reduction is appropriate.

5.5Award Offset

If a Participant is entitled to the payment of a Supplemental Award pursuant to
the Administrative Guide for Supplemental Awards for the 2018 Performance Period
under the Plan, then the amount of the Award payable to the Participant for the
2018 Performance Period pursuant to this Administrative Guide shall be reduced,
but not below zero, by the amount of the Supplemental Award payable to such
Participant.

3

--------------------------------------------------------------------------------

 

 

ARTICLE 6.PAYMENT OF AWARDS

6.1Continued Employment

Except as otherwise provided by this Article 6, to be eligible to be considered
for an Award for the 2018 Performance Period, a Participant must be actively
employed by the Company on the Form 10-K Filing Date.

6.2Termination During the Performance Period

In the event a Participant’s employment is terminated during the 2018
Performance Period, whether by the Company or the Participant, for any reason
(including, but not limited to the Participant’s death or Disability) other than
as part of a divestiture by the Company, the Participant will not be eligible to
be considered for an Award for the 2018 Performance Period.  

If the termination during the 2018 Performance Period is part of a divestiture
by the Company, the Participant will be eligible to be considered for a pro-rata
Award paid by the Company based on the number of days of participation in the
Plan during the Performance Period before the date of the divestiture only if
the successor company has not agreed to accept liability for the Award.  The
amount of any pro-rata Award will be calculated as described in Article 3 above.

6.3Termination After Performance Period and Prior to Form 10-K Filing Date

In the event that a Participant is terminated by the Company for Cause after the
end of the Performance Period, but before the Form 10-K Filing Date, the
Participant will not be eligible to be considered for an Award for the
Performance Period.

In the event that a Participant is terminated by the Company after the end of
the Performance Period and prior to the Form 10-K Filing Date for any reason
other than Cause, the Participant will be eligible to be considered for an Award
for the Performance Period, based on certification by the Committee as set forth
in Section 5.4 and subsequent management discretion with respect to the
Participant’s performance in the Performance Period.  If the termination is part
of a divestiture by the Company, the Participant will be eligible to be
considered for an Award paid by the Company only if the successor company has
not agreed to accept liability for the Award.

In the event that a Participant voluntarily terminates his or her employment
with the Company after the end of the Performance Period and prior to the Form
10-K Filing Date for any reason other than the death or Disability of the
Participant, the Participant will not be eligible to be considered for an Award
for the Performance Period.  

In the event of the death or Disability of a Participant after the end of the
Performance Period and prior to the Form 10-K Filing Date, the Participant will
be eligible to be considered for an Award for the Performance Period, based on
certification by the Committee as set forth in Section 5.4 and subject to
subsequent management discretion with respect to the Participant’s performance
in the Performance Period.

6.4Forfeiture

If, at any time, a Participant breaches his or her Employee Agreement or
performs any act or engages in any activity which the CEO, in the case of all
Participants other than the CEO, or the

4

--------------------------------------------------------------------------------

 

 

Committee, in the case of the CEO, determines is inimical to the best interests
of Kodak, the Participant will forfeit all of his or her Awards under the Plan
or its Administrative Guides.

ARTICLE 7.ADMINISTRATION

This Administrative Guide shall be administered by the Committee.  The Committee
is authorized to interpret, construe and implement the Administrative Guide, to
prescribe, amend and rescind rules and regulations relating to it, and to make
all other determinations necessary, appropriate or advisable for its
administration.  Any determination by the Committee in carrying out,
administering or construing this Administrative Guide will be final and binding
for all purposes and upon all interested persons and their heirs, successors,
and personal representatives.

ARTICLE 8.MISCELLANEOUS

8.1.Termination/Amendment

The Committee may amend, suspend or terminate this Administrative Guide in whole
or in part at any time and for any reason, with or without prior notice.  In
addition, the Committee, or any person to whom the Committee has delegated the
requisite authority, may, at any time and from time to time, amend this
Administrative Guide in any manner and for any reason.

8.2     Section 409A Compliance

Notwithstanding Section 10.9 of the Plan, the Awards described in this
Administrative Guide for the Performance Period are intended to comply with
Section 409A of the Code to the extent such arrangements are subject to that
law, and the Plan and this Administrative Guide shall be interpreted and
administered accordingly.

8.3Participant’s Rights Unsecured

The amounts payable under the Plan pursuant to this Administrative Guide will be
unfunded, and the right of any Participant or his or her estate to receive
payment under this Administrative Guide will be an unsecured claim against the
general assets of the Company.  

8.4No Guarantee of Tax Consequences

No person connected with the Plan or this Administrative Guide in any capacity,
including, but not limited to, the Company and its directors, officers, agents
and employees makes any representation, commitment, or guarantee that any tax
treatment, including, but not limited to, federal, state and local income,
estate and gift tax treatment, will be applicable with respect to amounts
deferred under the Plan or this Administrative Guide, or paid to or for the
benefit of a Participant under the Plan or this Administrative Guide, or that
such tax treatment will apply to or be available to a Participant on account of
participation in the Plan pursuant to this Administrative Guide.

*****

 




5

--------------------------------------------------------------------------------

 

 

APPENDIX A

CONFIDENTIAL - DO NOT DISTRIBUTE

 

•

Definitions of Performance Goal(s):

 

o

Operational EBITDA:  Income (loss) from continuing operations excluding the
provision (benefit) for income taxes; corporate components of pension and OPEB
income; depreciation and amortization expense; restructuring costs; overhead
costs no longer absorbed by discontinued operations; stock-based compensation
expense; consulting and other costs; idle costs; manufacturing costs originally
planned to be absorbed by silver halide touch screen production; other operating
expense, net (unless otherwise indicated); interest expense; other charges, net
and reorganization items, net.

 

•

Performance Gate(s):

 

o

Compliance with covenants

 

o

Breakeven cash before debt pay down, including cash from asset sales

 

o

Company operational EBITDA of at least $65M (after bonus accrual)

 

•

Performance Goal Matrices (as presented to the Committee on April 3, 2018).

 

6